EXHIBIT 10.22

 

MORGAN STANLEY

DIRECTORS’ EQUITY CAPITAL ACCUMULATION PLAN

(as amended through February 8, 2005)

 

Section 1. Purpose

 

Morgan Stanley, a Delaware corporation (the “Company”), hereby adopts the Morgan
Stanley Directors’ Equity Capital Accumulation Plan (the “Plan”). The purpose of
the Plan is to promote the long-term growth and financial success of the Company
by attracting, motivating and retaining non-employee directors of outstanding
ability and assisting the Company in promoting a greater identity of interest
between the Company’s non-employee directors and its stockholders.

 

Capitalized terms used herein without definition have the meanings ascribed
thereto in Section 21.

 

Section 2. Eligibility

 

Only directors of the Company who are not employees of the Company or any
affiliate of the Company (the “Eligible Directors”) shall participate in the
Plan.

 

Section 3. Plan Operation

 

(a) Administration. Other than as provided in Section 5(c)(v), the Plan requires
no discretionary action by any administrative body with regard to any
transaction under the Plan. To the extent, if any, that questions of
administration arise, these shall be resolved by the Board. The Board may, in
its discretion, delegate to the Chief Financial Officer or the Chief Legal
Officer of the Company any or all authority and responsibility to act pursuant
to the Plan. All references to the “Plan Administrators” in the Plan shall refer
to the Board, or the Chief Financial Officer or Chief Legal Officer if the Board
has delegated its authority pursuant to this Section 3(a). The determination of
the Plan Administrators on all matters within their authority relating to the
Plan shall be conclusive.

 

(b) No Liability. The Plan Administrators shall not be liable for any action or
determination made in good faith with respect to the Plan or any award
hereunder, and the Company shall indemnify and hold harmless the Plan
Administrators from all losses and expenses (including reasonable attorneys’
fees) arising from the assertion or judicial determination of any such
liability.

 



--------------------------------------------------------------------------------

Section 4. Shares of Stock Subject to the Plan

 

(a) Stock. Awards under the Plan shall relate to shares of Stock.

 

(b) Shares Available for Awards. Subject to Section 4(c) (relating to
adjustments upon changes in capitalization), as of any date, the total number of
shares of Stock with respect to which awards may be granted under the Plan shall
be equal to the excess (if any) of (i) 1,700,000 shares over (ii) the sum of (a)
the number of shares subject to outstanding awards granted under the Plan and
(b) the number of shares previously issued pursuant to the Plan. In accordance
with (and without limitation upon) the preceding sentence, shares of Stock
covered by awards granted under the Plan that are canceled or expire unexercised
shall again become available for awards under the Plan. Shares of Stock that
shall be issuable pursuant to the awards granted under the Plan shall be
authorized and unissued shares, treasury shares or shares of Stock purchased by,
or on behalf of, the Company in open-market transactions.

 

(c) Adjustments. In the event of any merger, reorganization, recapitalization,
consolidation, sale or other distribution of substantially all of the assets of
the Company, any stock dividend, split, spin-off, split-up, split-off,
distribution of cash, securities or other property by the Company, or other
change in the Company’s corporate structure affecting the Stock, then the
following shall be automatically adjusted in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be awarded under
the Plan:

 

(i) the aggregate number of shares of Stock reserved for issuance under the
Plan,

 

(ii) the number of shares of Stock subject to outstanding awards,

 

(iii) the number of Stock Units credited pursuant to Section 7(b) of the Plan,

 

(iv) the per share purchase price of Stock subject to any stock options granted
pursuant to the Plan, and

 

(v) the number of shares to be granted as Director Stock pursuant to Section
6(a) or to be granted pursuant to any other automatic awards that may be
provided for under the Plan in the future.

 

(d) Types of Award. The Company’s stockholders originally approved the Plan on
April 19, 1996, and approved amendments to the Plan on March 19, 2002. The types
of award authorized by the stockholders under the Plan are Director Stock, Stock
Units awarded at an Eligible Director’s election pursuant to Section 7, shares
of Stock awarded at an Eligible Director’s election pursuant to Section 8 and
stock options.

 

2



--------------------------------------------------------------------------------

Section 5. Stock Options

 

(a) Effective as of February 8, 2005 (the “Transition Date”), no additional
stock options will be awarded under the Plan.

 

(b) Section 5(a) shall not impair the rights of any person in any stock option
that was awarded under the Plan prior to the Transition Date. All such stock
options shall remain subject to the terms and conditions applicable thereto.

 

(c) The following terms and conditions apply to stock options issued under the
Plan, including without limitation all stock options issued prior to the
Transition Date:

 

(i) Nontransferability. No stock option granted pursuant to the Plan shall be
sold, assigned or otherwise transferred by an Eligible Director other than by
will or the laws of descent or distribution and any such stock option may be
exercised during the Eligible Director’s lifetime only by such Eligible
Director.

 

(ii) Limitation on Exercise. No stock option granted pursuant to this Plan may
be exercised for a period of six (6) months from the date such stock options was
granted.

 

(iii) Effect of Termination.

 

(A) If an Eligible Director’s service as a director of the Company terminates
for a reason other than for Cause, then any stock option granted to such
Eligible Director shall remain exercisable following the date of such Eligible
Director’s termination of service in accordance with the following provisions:

 

(a) Disability, Normal Retirement or Death. If service terminates by reason of
Disability, Normal Retirement or death, until the expiration date of the stock
option.

 

(b) Other. If service terminates for any other reason (except for Cause), until
the earlier of 90 days after the termination date and the expiration date of the
stock option.

 

(B) If an Eligible Director is terminated for Cause, all stock options granted
under the Plan to such Eligible Director shall be canceled and shall no longer
be exercisable, effective on the date of such Eligible Director’s termination
for Cause.

 

(iv) Expiration Date of Stock Options. All stock options granted under the Plan
shall expire on the tenth anniversary of the date on which they are granted.

 

3



--------------------------------------------------------------------------------

(v) Extension of Exercisability. Notwithstanding any other provision hereof, the
Board shall have the authority, in its discretion, to amend any outstanding
stock option granted pursuant to the Plan to extend the exercisability thereof;
provided, however, that no such amendment shall cause such stock option to
remain exercisable beyond its original expiration date.

 

(d) Notwithstanding Section 5(a), stock options remain one of the types of award
that the stockholders of the Company have authorized for the Plan, and Section
5(a) shall not impair the authority of the Board under Section 12 to amend the
Plan in the future to provide for awards of stock options without obtaining
additional stockholder approval.

 

Section 6. Director Stock

 

(a) Awards. Each Eligible Director shall receive the following shares of
Director Stock:

 

(i) Initial Awards. Any person (other than a person who is already an Eligible
Director) who is elected, appointed or otherwise becomes an Eligible Director
after the Transition Date otherwise than by reason of being elected to the Board
at an Annual Meeting shall receive 4,000 shares of Director Stock on the first
day of the calendar month following the month in which such Eligible Director
becomes an Eligible Director; provided, however, that if such a person is
elected, appointed or otherwise becomes an Eligible Director less than 60 days
prior to the Annual Meeting in any year, then such Eligible Director shall
receive no Director Stock pursuant to this Section 6(a)(i).

 

(ii) Subsequent Awards. As of the date of each Annual Meeting occurring after
the Transition Date, each Eligible Director (including any Eligible Director who
becomes a member of the Board by reason of being elected to the Board at such
Annual Meeting) shall automatically receive 4,000 shares of Director Stock,
provided that such Eligible Director shall continue to serve as a director of
the Company after such Annual Meeting.

 

(b) Limitation on Transfer. Director Stock may not be sold, transferred,
pledged, assigned or otherwise conveyed by an Eligible Director for a period of
six (6) months from the date such Stock is awarded.

 

(c) Deferral of Awards. An Eligible Director may elect to defer the receipt of
all or a portion of the Director Stock by making an election pursuant to
Section 7(a), in which case there shall be credited to the Eligible Director’s
Stock Unit Account a number of Stock Units equal to the number of shares of
Director Stock being deferred.

 

4



--------------------------------------------------------------------------------

Section 7. Elective Deferrals

 

(a) Election. Each Eligible Director may make a Deferral Election to defer
receipt of all or part of:

 

  •   the Annual Retainer;

 

  •   the Committee Retainer for services as a member of any Board committee;
and

 

  •   shares of Director Stock.

 

An Eligible Director may make a Deferral Election by submitting a Deferral
Election Form to the Secretary of the Company, indicating: (i) the Deferred
Amount; (ii) the Distribution Date; (iii) whether distributions are to be made
in a lump sum, installments or a combination thereof; (iv) the percentage of
deferred Annual Retainer and Committee Retainers to be credited to the Stock
Unit Account and the Cash Account; and (v) from which Account each distribution
is to be made. Deferral Election Forms must be submitted before the start of the
fiscal year during which the Eligible Director will earn the Annual Retainer,
Committee Retainers and Director Stock to be deferred; provided, however, that
in the case of an Eligible Director who is newly elected or appointed to the
Board, such Eligible Director’s Deferral Election Form relating to the Annual
Retainer, Committee Retainers and Director Stock earned during the fiscal year
of such election or appointment may be submitted within 30 days after the date
of such election or appointment. In all cases, a Deferral Election Form shall be
effective only with respect to the Annual Retainer, Committee Retainers and
Director Stock which are earned after the Deferral Election is made. All
Deferral Elections (including indications on the Deferral Election Form as to
Distribution Date and form of distributions), once made, shall be irrevocable.
Notwithstanding the foregoing, a Deferral Election may be superseded with
respect to future deferrals of an Eligible Director’s Annual Retainer and
Committee Retainers and grants of Director Stock by submitting a new Deferral
Election Form to the Secretary, in which case such new Deferral Election shall
be effective starting with the Annual Retainer, Committee Retainers and Director
Stock earned in the fiscal year following the year in which such new Deferral
Election Form is submitted. An Eligible Director may designate, in any Deferral
Election Form, one or more beneficiaries to receive any distributions under the
Plan upon the Eligible Director’s death, and may change such designation at any
time by submitting a new Deferral Election Form to the Secretary.

 

5



--------------------------------------------------------------------------------

(b) Stock Unit Deferral. An Eligible Director may elect to have all or part of
the Deferred Amount credited to a Stock Unit Account in the form of Stock Units.
Credits to an Eligible Director’s Stock Unit Account will be made as follows:

 

(i) Deferral of the Annual Retainer and Committee Retainers. As of the Retainer
Payment Date, the Company shall credit to the Stock Unit Account an amount equal
to any Deferred Amount resulting from an Eligible Director’s deferral of (A) all
or part of the Annual Retainer plus (B) all or part of any Committee Retainers.
The number of Stock Units credited to the Stock Unit Account shall be the amount
obtained by dividing (X) the Deferred Amount by (Y) the Fair Market Value of a
share of Stock on the Retainer Payment Date.

 

(ii) Deferral of Director Stock. An Eligible Director who defers the receipt of
Director Stock shall have credited to the Stock Unit Account a number of Stock
Units equal to the number of shares of Director Stock deferred. The credit will
be made as of the date on which the Eligible Director becomes entitled to
receive the Director Stock.

 

(iii) Dividend Equivalents. If Stock Units exist in an Eligible Director’s Stock
Unit Account on a dividend record date for the Company’s Stock, the Stock Unit
Account shall be credited, on the dividend payment date related to such dividend
record date, with an additional number of Stock Units equal to (i) the cash
dividend paid on one share of Stock, multiplied by (ii) the number of Stock
Units in the Stock Unit Account on the dividend record date, divided by (iii)
the Fair Market Value of a share of Stock on the dividend payment date.

 

(c) Cash Deferral. An Eligible Director may elect to have all or part of the
Deferred Amount derived from his or her Annual Retainer or Committee Retainers
credited to a Cash Account. The Deferred Amount allocated to the Cash Account
shall be credited thereto on the date on which the Eligible Director becomes
entitled to payment of such Deferred Amount. As of the last day of each fiscal
quarter and the Eligible Director’s Service Termination Date, the Eligible
Director’s Cash Account will be credited with an Interest Equivalent equal to
(i) the Rate of Interest, multiplied by (ii) the Average Daily Cash Balance,
multiplied by (iii) the number of days during the fiscal quarter or other period
during which such Cash Account had a positive balance, divided by (iv) 365.

 

(d) Distributions.

 

(i) Distribution Date. Each Eligible Director shall designate on the Deferral
Election Form one of the following dates as a Distribution Date with respect to
amounts credited to the Stock Unit Account or Cash Account thereafter: (A) the
first day of the calendar month following the date of the Eligible Director’s
death; (B) the first day of the calendar month following the Service Termination
Date; (C) the first day of a calendar month specified by the Eligible Director;
or (D) the earliest to occur of (A), (B) or (C). If an Eligible Director fails
to designate one of the foregoing alternatives as the Distribution Date, the
Eligible Director shall be deemed to have designated alternative (D). Unless a
Deferral Election Form designates a different Distribution Date for the Eligible
Director’s Stock Unit Account than for the Eligible Director’s Cash Account, the
Eligible Director shall be deemed to have selected the same Distribution Date
for

 

6



--------------------------------------------------------------------------------

both Accounts. Notwithstanding the election made by an Eligible Director on any
Deferral Election Form or any other provision of the Plan, in the event of an
Eligible Director’s death, all amounts credited to the Eligible Director’s Stock
Unit Account and Cash Account will be paid to the Eligible Director’s
beneficiary (or if no beneficiary has been designated, to the Eligible
Director’s estate) promptly following the date of death.

 

(ii) Distribution Method. An Eligible Director shall request on the Deferral
Election Form that distributions which are subject to such Deferral Election
Form be made in (A) a lump sum, (B) no more than 120 monthly, 40 quarterly or 10
annual installments or (C) in part as provided in clause (A) and in part as
provided in clause (B). The amount to be distributed in any installment pursuant
to a specific Deferral Election Form shall be determined by dividing the balance
in the Cash Account or the number of Stock Units in the Stock Unit Account, as
the case may be, that are subject to such Deferral Election Form by the number
of remaining installments. If an Eligible Director receives a distribution on an
installment basis, undistributed Deferred Amounts shall remain subject to the
provisions of this Section 7.

 

(iii) Form of Distributions. All distributions from the Cash Account shall be
paid in cash. Distributions made from the Stock Unit Account shall be for a
number of whole shares of Stock equal to the number of whole Stock Units to be
distributed and cash in lieu of any fractional share (determined by using the
Fair Market Value of a share of Stock on the date on which such distributions
are distributed).

 

(e) Deferral of Meeting Fees. As of the Transition Date, the Company does not
pay Meeting Fees. In the event that the Company determines in the future to pay
Meeting Fees to Eligible Directors, and in the case of Meeting Fees deferred
prior to the the Transition Date, the provision of this Section 7 relating to
elective deferrals of Annual Retainer, Committee Retainers and Director Stock,
and the provisions of Section 8 relating to Stock Elections, shall apply to such
Meeting Fees mutatis mutandis; provided, however, that any Deferred Amount
resulting from deferral of all or part of an Eligible Director’s Meeting Fees
(other than Meeting Fees for meetings of the Board or any committee thereof held
on a Retainer Payment Date) will initially be credited to the Cash Account as of
the date on which the Eligible Director becomes entitled to payment of the
Meeting Fees, shall thereafter be credited with Interest Equivalents as
calculated under Section 7(c) (such Deferred Amount as increased by such
Interest Equivalents being the “Adjusted Deferred Amount”) and will thereafter
be debited from the Cash Account and credited to the Eligible Director’s Stock
Unit Account as of the next Retainer Payment Date (or, if the Eligible
Director’s service on the Board terminates prior to the next Retainer Payment
Date, as of the first business day following his or her Service Termination
Date), with the number of Stock Units credited to the Stock Unit Account being
the amount obtained by dividing (i) the relevant Adjusted Deferred Amount by
(ii) the Fair Market Value of a share of Stock on the Retainer Payment Date or
the Service Termination Date, as applicable.

 

7



--------------------------------------------------------------------------------

Section 8. Election to Receive Stock

 

(a) Election. An Eligible Director may make a Stock Election to receive all or a
portion of the Eligible Director’s Annual Retainer and Committee Retainers in
shares of Stock by submitting a Stock Election Form to the Company’s Secretary
indicating the Stock Amount. A Stock Election Form shall be effective only with
respect to Annual Retainer and Committee Retainers payable after the date on
which the Secretary receives the Stock Election Form. Each Stock Election, once
made, shall be irrevocable. Notwithstanding the foregoing, a Stock Election may
be superseded with respect to future payments of an Eligible Director’s Annual
Retainer and Committee Retainers by submitting a new Stock Election Form to the
Secretary.

 

(b) Payment in Stock. As of each Retainer Payment Date, an Eligible Director who
has made a Stock Election will receive, in lieu of the Annual Retainer and
Committee Retainers elected to be received in Stock, a whole number of shares of
Stock (but not fractional shares) determined by dividing:

 

(i) the amount of Annual Retainer and Committee Retainers that are payable to
the Eligible Director on the Retainer Payment Date and are subject to a Stock
Election; by

 

(ii) the Fair Market Value of a share of Stock on the Retainer Payment Date.

 

In no circumstances shall an Eligible Director be entitled to receive, or the
Company have any obligation to issue to the Eligible Director, any fractional
share of Stock. In lieu of any fractional share of Stock, the Eligible Director
shall be entitled to receive, and the Company shall be obligated to pay to such
Eligible Director, cash equal to the value of any fractional share of Stock
(determined by using the Fair Market Value of a share of Stock on the Retainer
Payment Date.

 

Section 9. Fair Market Value

 

“Fair Market Value” shall mean, with respect to each share of Stock for any day:

 

(a) if the Stock is listed for trading on the New York Stock Exchange, the
closing price, regular way, of the Stock as reported on the New York Stock
Exchange Composite Tape, rounded up to the nearest whole cent, or if no such
reported sale of the Stock shall have occurred on such date, on the most recent
date such a reported sale occurred, or

 

(b) if the Stock is not so listed, but is listed on another national securities
exchange or on the Nasdaq Stock Market (“Nasdaq”), the closing price, regular
way, of the Stock on such exchange or Nasdaq, rounded up to the nearest whole
cent, as the case may be, on which the largest number of shares of Stock have
been traded in the aggregate on the preceding twenty trading days, or, if no
such reported sale of the Stock shall have occurred on such date on such
exchange or Nasdaq, as the case may be, on the most recent date on which such a
reported sale occurred on such exchange or Nasdaq, as the case may be, or

 

8



--------------------------------------------------------------------------------

(c) if the Stock is not listed for trading on a national securities exchange or
Nasdaq, the average of the closing bid and asked prices as reported by the
National Association of Securities Dealers, rounded up to the nearest whole
cent, or, if no such prices shall have been so reported for such date, on the
most recent date for which such prices were so reported.

 

Section 10. Issuance of Stock

 

(a) Restrictions on Transferability. All shares of Stock delivered under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Company may deem advisable or legally necessary under any laws, statutes, rules,
regulations and other legal requirements, including, without limitation, those
of any stock exchange upon which the Stock is then listed and any applicable
federal, state or foreign securities law.

 

(b) Compliance with Laws. Anything to the contrary herein notwithstanding, the
Company shall not be required to issue any shares of Stock under the Plan if, in
the opinion of legal counsel to the Company, the issuance and delivery of such
shares would constitute a violation by the Eligible Director or the Company of
any applicable law or regulation of any governmental authority, including,
without limitation, federal and state securities laws, or the regulations of any
stock exchanges on which the Company’s securities may then be listed.

 

Section 11. Withholding Taxes

 

The Company may require as a condition of delivery of any shares of Stock that
the Eligible Director remit (i) in cash, (ii) by tendering (or attesting to the
ownership of) shares of Stock that the Eligible Director has owned for at least
six months (or such other period as the Company determines will not result in
unfavorable accounting treatment) or (iii) by the Company withholding shares of
Stock, an amount sufficient to satisfy all foreign, federal, state, local and
other governmental withholding tax requirements relating thereto (if any) and
any or all indebtedness or other obligation of the Eligible Director to the
Company or any of its subsidiaries. Any shares tendered or withheld pursuant to
this Section 11 will be valued at Fair Market Value on the relevant payment or
exercise date, as applicable.

 

Section 12. Plan Amendments and Termination

 

The Board may suspend or terminate the Plan at any time, in whole or in part.
Termination of the Plan shall not adversely affect the rights of Eligible
Directors in Cash Accounts and Stock Unit Accounts outstanding at the time of
termination. Notwithstanding any termination of the Plan, distributions to
Eligible Directors in respect of their Cash Accounts and Stock Unit Accounts
shall be made at the times and in the manner provided herein.

 

The Board may also alter, amend or modify the Plan at any time. These amendments
may include (but are not limited to) changes that the Board considers necessary
or advisable as a result of changes in, or the adoption or interpretation of,
any law, regulation, ruling, judicial decision or accounting standards
(collectively, “Legal Requirements”). The

 

9



--------------------------------------------------------------------------------

Board may not amend or modify the Plan in a manner that would materially impair
an Eligible Director’s rights in any Cash Account or Stock Unit Account without
the Eligible Director’s consent; provided, however, that the Board may, without
an Eligible Director’s consent, amend or modify the Plan in any manner that it
considers necessary or advisable to comply with any Legal Requirement or to
ensure that amounts credited to an Eligible Director’s Cash Account or Stock
Unit Account are not subject to federal, state or local income tax prior to
payment.

 

Section 13. Listing, Registration and Legal Compliance

 

If the Plan Administrators shall at any time determine that any Consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any award under the Plan, the issuance or
purchase of shares or other rights hereunder or the taking of any other action
hereunder (each such action being hereinafter referred to as a “Plan Action”),
then such Plan Action shall not be taken, in whole or in part, unless and until
such Consent shall have been effected or obtained. The term “Consent” as used
herein with respect to any Plan Action means (i) the listing, registrations or
qualifications in respect thereof upon any securities exchange or under any
foreign, federal, state or local law, rule or regulation, (ii) any and all
consents, clearances and approvals in respect of a Plan Action by any
governmental or other regulatory bodies, or (iii) any and all written agreements
and representations by an Eligible Director with respect to the disposition of
Stock or with respect to any other matter, which the Plan Administrators shall
deem necessary or desirable in order to comply with the terms of any such
listing, registration or qualification or to obtain an exemption from the
requirement that any such listing, qualification or registration be made.

 

Section 14. Right Reserved

 

Nothing in the Plan shall confer upon any Eligible Director the right to
continue as a director of the Company or affect any right that the Company or
any Eligible Director may have to terminate the service of such Eligible
Director.

 

Section 15. Rights as a Stockholder

 

Except as otherwise provided by the terms of any applicable Benefit Plan Trust,
an Eligible Director shall not, by reason of any stock option, Director Stock,
Stock Unit or Stock Amount, have any rights as a stockholder of the Company
until Stock has been issued to such Eligible Director.

 

Section 16. Unfunded Plan

 

The Plan shall be unfunded and shall not create (or be construed to create) a
trust or a separate fund or funds. The Plan shall not establish any fiduciary
relationship between the Company and any Eligible Director or other person. To
the extent any person holds any rights by virtue of a pending grant or deferral
under the Plan, such rights shall be no greater than the rights of an unsecured
general creditor of the Company. Notwithstanding the foregoing, the Company may
(but shall not be obligated to) contribute shares of Stock corresponding to
Stock

 

10



--------------------------------------------------------------------------------

Units to a Benefit Plan Trust, provided that the principal and income of any
such Benefit Plan Trust shall be subject to the claims of general creditors of
the Company. The Company may amend the terms of any Benefit Plan Trust as
applicable to any one or more Eligible Directors in order to procure favorable
tax treatment for such Eligible Director(s) or to comply with the laws
applicable in any non-U.S. jurisdiction.

 

Section 17. Governing Law

 

The Plan is deemed adopted, made and delivered in New York and shall be governed
by the laws of the State of New York applicable to agreements made and to be
performed entirely within such state.

 

Section 18. Severability

 

If any part of the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any
portion of the Plan not declared to be unlawful or invalid. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such Section or part
of a Section to the fullest extent possible while remaining lawful and valid.

 

Section 19. Notices

 

All notices and other communications hereunder shall be given in writing and
shall be deemed given when personally delivered against receipt or five days
after having been mailed by registered or certified mail, postage prepaid,
return receipt requested, addressed as follows: (a) if to the Company: Morgan
Stanley, 1585 Broadway, New York, New York 10036, Attention: Corporate
Secretary; and (b) if to an Eligible Director, at the Eligible Director’s
principal residential address last furnished to the Company. Either party may,
by notice, change the address to which notice to such party is to be given.

 

Section 20. Section Headings

 

The Section headings contained herein are for the purposes of convenience only
and are not intended to define or limit the contents of said Sections.

 

Section 21. Definitions

 

As used in the Plan, the following terms shall have the meanings indicated
below:

 

“Adjusted Deferred Amount” has the meaning set forth in Section 7(e).

 

11



--------------------------------------------------------------------------------

“Annual Meeting” means an annual meeting of the Company’s stockholders.

 

“Annual Retainer” means a cash retainer for services as a member of the Board.

 

“Average Daily Cash Balance” means the sum of the daily balances for a Cash
Account for any quarter or shorter period for which the calculation is made,
divided by the number of days on which a positive balance existed in such Cash
Account.

 

“Benefit Plan Trust” means any trust established by the Company under which
Eligible Directors, or Eligible Directors and participants in designated
employee benefit plans of the Company, constitute the principal beneficiaries.

 

“Board” means the board of directors of the Company.

 

“Cash Account” means a bookkeeping account to which Deferred Amounts are
credited pursuant to Section 7(c).

 

“Cause” means, with respect to any Eligible Director, termination of service on
the Board on account of any act of (A) fraud or intentional misrepresentation,
or (B) embezzlement, misappropriation or conversion of assets or opportunities
of the Company or any affiliate.

 

“Committee Retainer” means a cash retainer for services as a member of any
committee of the Board.

 

“Company” has the meaning set forth in Section 1.

 

“Deferred Amount” means the percentage of the Annual Retainer, Committee
Retainers and Director Stock that an Eligible Director elects to defer, as
indicated on the relevant Deferral Election Form.

 

“Deferral Election” means a deferral election by an Eligible Director made
pursuant to Section 7(a).

 

“Deferral Election Form” means an election form submitted by an Eligible
Director to the Secretary of the Company as provided in Section 7(a).

 

“Director Stock” means shares of Stock awarded to an Eligible Director for
service on the Board as provided in Section 6.

 

“Disability” means a “permanent and total disability” as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended.

 

“Distribution Date” means the date that an Eligible Director elects as the date
on which distribution of Deferred Amounts should begin, as indicated on the
relevant Deferral Election Form.

 

“Eligible Directors” has the meaning set forth in Section 2.

 

12



--------------------------------------------------------------------------------

“Fair Market Value” has the meaning set forth in Section 9.

 

“Interest Equivalent” means an additional amount to be credited to a Cash
Account calculated in accordance with Section 7(c).

 

“Meeting Fees” means fees (if any) payable to an Eligible Director for
participation in meetings of the Board or any committee thereof.

 

“Normal Retirement” means the termination of service on the Board for retirement
at or after attaining age 65, other than for Cause, Disability or death.

 

“Plan” has the meaning set forth in Section 1.

 

“Rate of Interest” means the time weighted average interest rate paid by the
Company for a quarter, or such shorter period from the end of the preceding
quarter to an Eligible Director’s Service Termination Date, to institutions from
which it borrows funds.

 

“Retainer Payment Date” means the date as of which an Eligible Director becomes
entitled to payment of the Annual Retainer.

 

“Service Termination Date” means the date of an Eligible Director’s termination
of service on the Board.

 

“Stock” means the Company’s common stock, par value $0.01 per share, and any
other shares into which such stock shall thereafter be changed by reason of any
merger, reorganization, recapitalization, consolidation, split-up, combination
of shares or similar event as set forth in and in accordance with Section 4.

 

“Stock Amount” means the percentage of the Annual Retainer and Committee
Retainers that an Eligible Director elects to have paid in Stock, as indicated
on the relevant Stock Election Form.

 

“Stock Election” means an election by an Eligible Director to receive all or a
portion of the Eligible Director’s Annual Retainer and Committee Retainers in
shares of Stock.

 

“Stock Election Form” means the election form submitted by an Eligible Director
to the Secretary of the Company as provided in Section 8(a).

 

“Stock Unit Account” means a bookkeeping account to which Deferred Amounts are
credited pursuant to Section 7(b).

 

“Stock Units” means units that are awarded under the Plan and are equivalent in
value to shares of Stock.

 

“Transition Date” has the meaning set forth in Section 5(a).

 

13